We are satisfied that the trial judge’s determination of the competency of the complaining minor witness to testify was well warranted by the testimony in the voir dire on that subject. Commonwealth v. Tatisos, 238 Mass. 322, 325-326 (1921). Commonwealth v. Welcome, 348 Mass. 68, 70 (1964). Malchanoff v. Truehart, 354 Mass. 118, 120-122 (1968). Although no motion to strike her testimony was thereafter made, we observe nothing in that testimony which casts serious doubt on the correctness of the original determination.

Judgment affirmed.